UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX annual report of proxy voting record of registered management investment company Investment Company Act file number: 811- 1899 Dreyfus Research Growth Fund, Inc. (Exact name of registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) John Pak, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 2/28(9) Date of reporting period: July 1, 2014-June 30, 2015 Item 1. Proxy Voting Record Dreyfus Research Growth Fund, Inc. ACCENTURE PLC Ticker: ACN Security ID: G1151C101 Meeting Date: FEB 04, 2015 Meeting Type: Annual Record Date: DEC 09, 2014 # Proposal Mgt Rec Vote Cast Sponsor 1a Elect Director Jaime Ardila For For Management 1b Elect Director Dina Dublon For For Management 1c Elect Director Charles H. Giancarlo For For Management 1d Elect Director William L. Kimsey For For Management 1e Elect Director Marjorie Magner For For Management 1f Elect Director Blythe J. McGarvie For For Management 1g Elect Director Pierre Nanterme For For Management 1h Elect Director Gilles C. Pelisson For For Management 1i Elect Director Paula A. Price For For Management 1j Elect Director Wulf von Schimmelmann For For Management 1k Elect Director Frank K. Tang For For Management 2 Advisory Vote to Ratify Named For For Management Executive Officers' Compensation 3 Ratify Auditors For For Management 4 Authorize Issuance of Equity or For For Management Equity-Linked Securities with Preemptive Rights 5 Authorize Issuance of Equity or For For Management Equity-Linked Securities without Preemptive Rights 6 Authorize the Holding of the 2016 AGM For For Management at a Location Outside Ireland 7 Authorize Open-Market Purchases of For For Management Class A Ordinary Shares 8 Determine the Price Range at which For For Management Accenture Plc can Re-issue Shares that it Acquires as Treasury Stock ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: MAR 10, 2015 Meeting Type: Special Record Date: JAN 22, 2015 # Proposal Mgt Rec Vote Cast Sponsor 1 Issue Shares in Connection with For For Management Acquisition 2 Adjourn Meeting For For Management ACTAVIS PLC Ticker: ACT Security ID: G0083B108 Meeting Date: JUN 05, 2015 Meeting Type: Annual Record Date: APR
